           Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                       Page 1 of 64


  Fill in this information to identify your case:
  Debtor 1             Pauline                                      Coronado-Newton
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          20-33047-hdh-13                                                                                  Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
             No. Go to Part 2.
             Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $1,700.00           $1,700.00                $0.00
Leinart Law Firm
Priority Creditor's Name                                    Last 4 digits of account number
10670 N Central Expwy.                                      When was the debt incurred?         12/15/2020
Number        Street
Suite 320                                                   As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
Dallas                           TX      75231                  Disputed
City                             State   ZIP Code
Who incurred the debt? Check one.                           Type of PRIORITY unsecured claim:
     Debtor 1 only                                             Domestic support obligations
     Debtor 2 only                                             Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
     At least one of the debtors and another                   intoxicated
     Check if this claim is for a community debt               Other. Specify
Is the claim subject to offset?                                 Attorney fees for this case
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1
           Case 20-33047-hdh13 Doc 34 Filed 02/09/21                                Entered 02/09/21 13:59:51                       Page 2 of 64



Debtor 1        Pauline Coronado-Newton                                                         Case number (if known)      20-33047-hdh-13

  Part 2:         List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
             No. You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                               $0.00
134th District Court                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
600 Commerce St. #6
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX      75202
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Notice Only
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                               $0.00
298th Distric Court                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
George L. Allen Sr. Court Bldg.
Number        Street                                        As of the date you file, the claim is: Check all that apply.
600 Commerce St. 8th Fl                                         Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX      75202
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Notice Only
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
         Case 20-33047-hdh13 Doc 34 Filed 02/09/21                              Entered 02/09/21 13:59:51                    Page 3 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.3                                                                                                                                      $0.00
Aaron's Sales & Lease                                    Last 4 digits of account number      1 4        2    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2009
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 100039                                                Contingent
                                                             Unliquidated
                                                             Disputed
Kennesaw                      GA      30156
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Lease
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                      $0.00
Aaron's Sales & Lease                                    Last 4 digits of account number      3 6 4           3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/07/2011
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 100039                                                Contingent
                                                             Unliquidated
                                                             Disputed
Kennesaw                      GA      30156
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Lease
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                    $985.00
Access Receivables Management                            Last 4 digits of account number      2 9        6    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2020
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
11350 McCormick Rd Executive Plz, Ste 80                     Contingent
                                                             Unliquidated
                                                             Disputed
Towson                        MD      21031
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: REED GROUP
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
         Case 20-33047-hdh13 Doc 34 Filed 02/09/21                              Entered 02/09/21 13:59:51                    Page 4 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.6                                                                                                                                     $200.00
Accucare                                                 Last 4 digits of account number       3    6    8    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 224702
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75228-4702
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                    $4,800.00
ACE Cash Express                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1231 Greenway Dr, Ste 600
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75038
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Payday Loan
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                    $1,383.00
Acima Credit                                             Last 4 digits of account number      0 5        1    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
9815 S. Monroe Street 4th Floor                              Contingent
                                                             Unliquidated
                                                             Disputed
Sandy                         UT      84070
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Lease
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 4
         Case 20-33047-hdh13 Doc 34 Filed 02/09/21                              Entered 02/09/21 13:59:51                    Page 5 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.9                                                                                                                                    $146.00
Acima Credit                                             Last 4 digits of account number      7 7        1    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
9815 S. Monroe Street 4th Floor                              Contingent
                                                             Unliquidated
                                                             Disputed
Sandy                         UT      84070
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Lease
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                      $0.00
Adela Rodriguez                                          Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                      $0.00
Adilio Peraza                                            Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
        Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 6 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.12                                                                                                                                     $0.00
Alfredo Lagos                                            Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                     $0.00
Allen R. Vaught & Rebecca Currier                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3102 Oak Law Ave. #1100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75219
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                     $0.00
Ally Financial                                           Last 4 digits of account number      4 1        3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 380901                                                Contingent
                                                             Unliquidated
                                                             Disputed
Bloomington                   MN      55438
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6
        Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 7 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.15                                                                                                                                    $585.91
Am Care Pro                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1222 E. Arapaho Rd Ste. 305
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Richardson                    TX      75081
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                      $0.00
Ambit Energy                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 864589
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75086
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utilities
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                      $0.00
American Honda Finance                                   Last 4 digits of account number      8 3        5    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2015
Attn: National Bankruptcy Center
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 166469                                                Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75016
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
        Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 8 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.18                                                                                                                                    $264.75
American Infosource                                      Last 4 digits of account number       1    6    7    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4515 N. Santa Fe Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Oklahoma City                 OK      73118
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Texas Health Resources
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                      $0.00
Amtonio Perez                                            Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                      $0.00
Ana Cueva                                                Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 8
        Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 9 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.21                                                                                                                                       $0.00
Andres Flores                                            Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                       $0.00
Antonio Perez                                            Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                    $1,000.00
AT&T                                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 5001
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol Stream                  IL      60197
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utilities
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 10 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.24                                                                                                                                     $0.00
Bank of America                                          Last 4 digits of account number      4 8 0           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/18/2006
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4909 Savarese Circle                                         Contingent
                                                             Unliquidated
                                                             Disputed
Tampa                         FL      33634
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                     $0.00
Bank of America                                          Last 4 digits of account number      4 9 1           9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/04/2013
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4909 Savarese Circle                                         Contingent
                                                             Unliquidated
                                                             Disputed
Tampa                         FL      33634
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                     $0.00
Barclays Bank Delaware                                   Last 4 digits of account number      2 7        1    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 8801                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Wilmington                    DE      19899
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 11 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.27                                                                                                                                    $5,000.00
Baylor Scott& White Health                               Last 4 digits of account number       4    7    6    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Baylor All Saints Medical Center
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2001 Bryan Street Suite 2600                                 Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201-3049
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                                       $0.00
Bernardo Castellanos                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                       $0.00
Candido Garcia                                           Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 11
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 12 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.30                                                                                                                                    $3,604.00
Capital One                                              Last 4 digits of account number      8 6        1    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                       $0.00
Capital One Auto Finance                                 Last 4 digits of account number      1 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2013
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                       $0.00
Carlos Garvalena                                         Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 12
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 13 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.33                                                                                                                                       $0.00
Cecilia Conzalez                                         Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                       $0.00
Check N Go                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3951 N. Beltline Rd.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75038
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Payday Loan
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                                    $2,619.00
Citibank North America                                   Last 4 digits of account number      5 8        9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2017
Citibank SD MC 425
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5800 South Corp Place                                        Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57108
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 13
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 14 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.36                                                                                                                                       $0.00
Comenity Bank/burkesol                                   Last 4 digits of account number      2 6 2           8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/30/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 182125                                                Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43218
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                    $1,000.00
Computer Credit Inc.                                     Last 4 digits of account number       6    3    2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
640 West Fourth Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Winston Salem                 NC      27113
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Harris Methodist
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                                       $0.00
Conn's Appliance Inc                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Becket and Lee LLP
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 3002                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Malvern                       PA      19355-1245
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 14
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 15 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.39                                                                                                                                    $3,497.00
Conns                                                    Last 4 digits of account number      3 2 7           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/31/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2445 Technology Forest Blvd, Bldg 4, Ste                     Contingent
                                                             Unliquidated
                                                             Disputed
The Woodlands                 TX      77381
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                    $1,515.00
Conns                                                    Last 4 digits of account number      3 2 7           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/31/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2445 Technology Forest Blvd, Bldg 4, Ste                     Contingent
                                                             Unliquidated
                                                             Disputed
The Woodlands                 TX      77381
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                                       $0.00
Consuelo Ibarra                                          Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 15
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 16 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.42                                                                                                                                    $887.00
Credit Bureau Services Association                       Last 4 digits of account number      1 5        9    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2015
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1929                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Stillwater                    OK      74076
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: ORTHOTEXAS - CRAWFORD ADAM
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                                    $535.00
Credit Management, LP                                    Last 4 digits of account number      6 7        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 118288                                                Contingent
                                                             Unliquidated
                                                             Disputed
Carrollton                    TX      75011
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: AMBIT ENERGY
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                                      $0.00
Credit One Bank                                          Last 4 digits of account number      3 3        3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2016
Attn: Bankruptcy Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 98873                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 16
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 17 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.45                                                                                                                                     $0.00
Credit One Bank                                          Last 4 digits of account number      4 4        2    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2014
Attn: Bankruptcy Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 98873                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                                     $0.00
Credit One Bank                                          Last 4 digits of account number      0 5        3    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2017
Attn: Bankruptcy Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 98873                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                                     $0.00
Credit One Bank                                          Last 4 digits of account number      7 7        3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2016
Attn: Bankruptcy Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 98873                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 17
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 18 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.48                                                                                                                                    $333.00
Credit Systems International, Inc                        Last 4 digits of account number      3 1        4    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2015
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1088                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76004
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: RADIOLOGY ASSOC OF N TEXAS
Is the claim subject to offset?
     No
     Yes

  4.49                                                                                                                                     $25.00
Credit Systems International, Inc                        Last 4 digits of account number      3 2        4    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1088                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76004
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Propath
Is the claim subject to offset?
     No
     Yes

  4.50                                                                                                                                    $230.00
Credit Systems International, Inc                        Last 4 digits of account number      0 0        5    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1088                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76004
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Texas Health Physicians
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 18
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 19 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.51                                                                                                                                    $175.00
Credit Systems International, Inc                        Last 4 digits of account number      3 7        2    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1088                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76004
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Texas Health Physicians
Is the claim subject to offset?
     No
     Yes

  4.52                                                                                                                                     $15.00
Credit Systems International, Inc                        Last 4 digits of account number      5 4        2    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1088                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76004
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Texas Health Physicians
Is the claim subject to offset?
     No
     Yes

  4.53                                                                                                                                      $0.00
Crest Finance                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
835 W. 400 North
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orem                          UT      84057
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Purchase Money
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 19
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 20 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.54                                                                                                                                     $0.00
Crus Luisa                                               Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.55                                                                                                                                     $0.00
Cynthia Hernandez                                        Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.56                                                                                                                                     $0.00
Dennis R Croman In.                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4425 W. Airport Frwy. Ste. 242
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75062
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 20
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 21 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.57                                                                                                                                    $545.00
Department Store National Bank/Macy's                    Last 4 digits of account number      6 4        8    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2017
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
9111 Duke Boulevard                                          Contingent
                                                             Unliquidated
                                                             Disputed
Mason                         OH      45040
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.58                                                                                                                                      $0.00
Diana Le                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Le & Le PLLC
Number        Street                                     As of the date you file, the claim is: Check all that apply.
206 Sunset Ave.                                              Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75208
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes

  4.59                                                                                                                                      $0.00
Didier Garcia                                            Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 21
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 22 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.60                                                                                                                                     $0.00
Domingo Hernandez                                        Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.61                                                                                                                                     $0.00
Ducle Quevedo                                            Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.62                                                                                                                                     $0.00
Edgar Eduardo Navarro                                    Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 22
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 23 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.63                                                                                                                                     $0.00
Edgar Eduardo Navarro                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1911 Dorney Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes

  4.64                                                                                                                                     $0.00
Elizabeth Martinez Almanza                               Last 4 digits of account number       2    1    7    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Mary Ellen Smith PC
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5910 N. Central Expy. Ste. 925                               Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75206
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Judgement
Is the claim subject to offset?
     No
     Yes

  4.65                                                                                                                                     $0.00
Eloisa Marquez                                           Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 23
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 24 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.66                                                                                                                                     $0.00
Eloisa Marquez                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1911 Dorny Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes

  4.67                                                                                                                                     $0.00
Elsi Cornejo                                             Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.68                                                                                                                                     $0.00
Elva Osorio                                              Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 24
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 25 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.69                                                                                                                                       $0.00
Emilio Contreras                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.70                                                                                                                                    $7,092.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2015
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.71                                                                                                                                    $7,078.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        1    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2019
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 25
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 26 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.72                                                                                                                                    $6,746.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2016
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.73                                                                                                                                    $5,500.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2019
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.74                                                                                                                                    $4,500.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2016
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 26
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 27 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.75                                                                                                                                    $4,318.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2018
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.76                                                                                                                                    $3,941.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2018
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.77                                                                                                                                    $3,909.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2018
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 27
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 28 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.78                                                                                                                                    $3,500.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2015
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.79                                                                                                                                    $2,650.00
Fed Loan Serv                                            Last 4 digits of account number      0 0        0    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2018
Pob 60610
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Harrisburg                    PA      17106
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.80                                                                                                                                       $0.00
Ford Motor Credit                                        Last 4 digits of account number      9 0        4    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2016
National Bankruptcy Service Center
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 62180                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Colorado Springs              CO      80962
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 28
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 29 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.81                                                                                                                                       $0.00
Francisco Perez                                          Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.82                                                                                                                                    $8,939.00
Freedom Plus                                             Last 4 digits of account number      0 3 8           5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/11/2017
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 2340                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Phoenix                       AZ      85002
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes

  4.83                                                                                                                                       $0.00
Gavino Flores                                            Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 29
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 30 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.84                                                                                                                                     $0.00
Genesis Bc/Celtic Bank                                   Last 4 digits of account number      8 3 4           2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/11/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 4477                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Beaverton                     OR      97076
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.85                                                                                                                                     $0.00
German Hernandez                                         Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.86                                                                                                                                     $0.00
Guadencio Angeles                                        Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 30
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 31 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.87                                                                                                                                     $0.00
Guillermo Gomez                                          Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.88                                                                                                                                     $0.00
Harris Methodist                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 916060
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Ft Worth                      TX      76191-6060
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.89                                                                                                                                     $0.00
Hiliomar Contreras                                       Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 31
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 32 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.90                                                                                                                                     $0.00
Homero Luna                                              Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.91                                                                                                                                     $0.00
Ismael Gonzalez                                          Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.92                                                                                                                                     $0.00
Jessica Najera                                           Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 32
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 33 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.93                                                                                                                                     $0.00
Jesus Aguilar                                            Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.94                                                                                                                                     $0.00
Jose Hernandez                                           Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.95                                                                                                                                     $0.00
Juan Contreras                                           Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 33
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 34 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.96                                                                                                                                     $0.00
Juan Garvalena                                           Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.97                                                                                                                                     $0.00
Juan Ibarra                                              Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

  4.98                                                                                                                                     $0.00
Juan Rodriguez                                           Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 34
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 35 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.99                                                                                                                                     $0.00
Juanita Marrufo                                          Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.100                                                                                                                                     $0.00
Julio Florez                                             Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.101                                                                                                                                     $0.00
Juvenal Marrufo                                          Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 35
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 36 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.102                                                                                                                                     $0.00
Karen Torres                                             Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.103                                                                                                                                     $0.00
Kelly E. Kleist                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2600 Network Blvd. #400
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Frisco                        TX      75034
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes

 4.104                                                                                                                                     $0.00
Kohls/Capital One                                        Last 4 digits of account number      9 0        0    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2017
Attn: Credit Administrator
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 3043                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Milwaukee                     WI      53201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 36
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 37 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.105                                                                                                                                     $0.00
Las Colinas Medical Center                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 740782
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Cincinnati                    OH      45274
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

 4.106                                                                                                                                     $0.00
Llanet Luna                                              Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.107                                                                                                                                     $0.00
Luis Sagrero                                             Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 37
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 38 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.108                                                                                                                                     $0.00
Maria Francisco Ortiz                                    Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.109                                                                                                                                     $0.00
Maria Garcia                                             Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.110                                                                                                                                     $0.00
Maria Lara                                               Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 38
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 39 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.111                                                                                                                                     $0.00
Maria Obispo                                             Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.112                                                                                                                                     $0.00
Maria Reyes                                              Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.113                                                                                                                                     $0.00
Maria Romero                                             Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 39
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 40 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.114                                                                                                                                     $0.00
Maria Ruvalcaba                                          Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.115                                                                                                                                     $0.00
Mario Obispo                                             Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.116                                                                                                                                     $0.00
Mauro Torres                                             Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 40
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 41 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.117                                                                                                                                     $300.00
Medicredit                                               Last 4 digits of account number       9    5    3    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 1629
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Maryland Heights              MO      63043
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

 4.118                                                                                                                                    $1,398.00
Midland Fund                                             Last 4 digits of account number      3 8        9    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
350 Camino De La Reine Ste 100                               Contingent
                                                             Unliquidated
                                                             Disputed
San Diego                     CA      92108
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: CREDIT ONE BANK N.A.
Is the claim subject to offset?
     No
     Yes

 4.119                                                                                                                                       $0.00
Mohamed Khaleel                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7118 Sweetgum Drive
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75063
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 41
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 42 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.120                                                                                                                                       $0.00
Nancy Martinez                                           Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.121                                                                                                                                       $0.00
Naomi Perez                                              Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.122                                                                                                                                    $2,652.00
NCB Management Services                                  Last 4 digits of account number      2 7        2    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
One Allied Drive                                             Contingent
                                                             Unliquidated
                                                             Disputed
Trevose                       PA      19053
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: REPUBLIC BANK TRUST CO
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 42
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 43 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.123                                                                                                                                     $0.00
Nick Hockman                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Win Win Housing LLC
Number        Street                                     As of the date you file, the claim is: Check all that apply.
3327 Stovall St.                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75061
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Notice Only
Is the claim subject to offset?
     No
     Yes

 4.124                                                                                                                                     $0.00
Octavio Reyes                                            Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.125                                                                                                                                     $0.00
Olivia Aguilar                                           Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 43
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 44 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.126                                                                                                                                     $0.00
Orthotexas Physician                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4780 N. Josey Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carrollton                    TX      75010
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

 4.127                                                                                                                                     $0.00
Paola Gonzalez                                           Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.128                                                                                                                                     $0.00
Patricia Guzman                                          Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 44
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 45 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.129                                                                                                                                    $2,313.00
Portfolio Recovery                                       Last 4 digits of account number      1 2        4    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
120 Corporate Blvd                                           Contingent
                                                             Unliquidated
                                                             Disputed
Norfolk                       VA      23502
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: SYNCHRONY BANK
Is the claim subject to offset?
     No
     Yes

 4.130                                                                                                                                       $0.00
Propath                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P O Box 678175
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75267-8175
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

 4.131                                                                                                                                    $3,000.00
Radiance Dentistry                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1235 Kinwest Pkwy.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75063
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 45
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 46 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.132                                                                                                                                     $0.00
Radiology Associates                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 2927
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Ft Worth                      TX      76113
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

 4.133                                                                                                                                     $0.00
Rafael Guzman                                            Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.134                                                                                                                                     $0.00
Rafael Lomeli Landeros                                   Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 46
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 47 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.135                                                                                                                                       $0.00
Ramon Silva                                              Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.136                                                                                                                                    $1,347.96
Reel Time Capital LLC                                    Last 4 digits of account number       8    C    N    G
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Quantum3 Group LLC
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 788                                                   Contingent
                                                             Unliquidated
                                                             Disputed
Kirkland                      WA      98083-0788
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Check N Go
Is the claim subject to offset?
     No
     Yes

 4.137                                                                                                                                    $2,146.00
Resurgent Capital Services                               Last 4 digits of account number      4 4        2    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 10497                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    SC      29603
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: CREDIT ONE BANK N.A.
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 47
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 48 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.138                                                                                                                                    $1,428.33
Resurgent Capital Services                               Last 4 digits of account number      3 3        3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 10497                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    SC      29603
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: CREDIT ONE BANK N.A.
Is the claim subject to offset?
     No
     Yes

 4.139                                                                                                                                     $909.25
Resurgent Capital Services                               Last 4 digits of account number      0 5        3    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 10497                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    SC      29603
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: CREDIT ONE BANK N.A.
Is the claim subject to offset?
     No
     Yes

 4.140                                                                                                                                     $757.05
Resurgent Capital Services                               Last 4 digits of account number      8 6        2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 10497                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    SC      29603
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: SYNCHRONY BANK SAM S CLUBP
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 48
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 49 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.141                                                                                                                                    $532.11
Resurgent Capital Services                               Last 4 digits of account number      2 6        2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 10497                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    SC      29603
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: COMENITY BANK BURKES OUTLE
Is the claim subject to offset?
     No
     Yes

 4.142                                                                                                                                    $120.00
Resurgent Capital Services                               Last 4 digits of account number       7    2    9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 10497                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    SC      29603
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: LAS COLINAS MEDICAL
Is the claim subject to offset?
     No
     Yes

 4.143                                                                                                                                    $120.00
Resurgent Capital Services                               Last 4 digits of account number       3    2    8    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POB 10497                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Greenville                    SC      29603
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: LAS COLINAS MEDICAL
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 49
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 50 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.144                                                                                                                                     $0.00
Rosa Enriquez                                            Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.145                                                                                                                                     $0.00
Rosalba Arenas                                           Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.146                                                                                                                                     $0.00
Ruth Ortiz                                               Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 50
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 51 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.147                                                                                                                                     $0.00
Sam's Appliances & Furniture                             Last 4 digits of account number      4 4        9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5050 East Belknap Street                                     Contingent
                                                             Unliquidated
                                                             Disputed
Haltom City                   TX      76117
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Secured
Is the claim subject to offset?
     No
     Yes

 4.148                                                                                                                                     $0.00
Sam's Appliances & Furniture                             Last 4 digits of account number      9 5        6    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2013
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5050 East Belknap Street                                     Contingent
                                                             Unliquidated
                                                             Disputed
Haltom City                   TX      76117
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Secured
Is the claim subject to offset?
     No
     Yes

 4.149                                                                                                                                     $0.00
Sam's Appliances & Furniture                             Last 4 digits of account number      7 9        5    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2013
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5050 East Belknap Street                                     Contingent
                                                             Unliquidated
                                                             Disputed
Haltom City                   TX      76117
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Secured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 51
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 52 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.150                                                                                                                                       $0.00
Samuel Duran                                             Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.151                                                                                                                                       $0.00
Sandra Hernandez                                         Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.152                                                                                                                                    $1,635.00
Security Credit Services                                 Last 4 digits of account number      7 9        1    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1156                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Oxford                        MS      38655
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: CREST FINANCIAL
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 52
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 53 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.153                                                                                                                                     $0.00
Silvia Gomez                                             Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.154                                                                                                                                     $0.00
Syncb/Care Credit                                        Last 4 digits of account number      4 6        9    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Po Box 965064                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

 4.155                                                                                                                                     $0.00
Syncb/hhgreg                                             Last 4 digits of account number      3 8 6           6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/24/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 53
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 54 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.156                                                                                                                                     $0.00
Synchrony Bank                                           Last 4 digits of account number      8 2        2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/1992
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

 4.157                                                                                                                                     $0.00
Synchrony Bank/Care Credit                               Last 4 digits of account number      3 8        3    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2016
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965064                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

 4.158                                                                                                                                     $0.00
Synchrony Bank/Care Credit                               Last 4 digits of account number      6 7 0           9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/09/2016
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 54
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 55 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.159                                                                                                                                      $0.00
Synchrony Bank/Sams                                      Last 4 digits of account number      3 1 6           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/08/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

 4.160                                                                                                                                      $0.00
Synchrony Bank/Walmart                                   Last 4 digits of account number      4 4 5           4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/23/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

 4.161                                                                                                                                    $339.00
Synerprise Consulting Services, Inc                      Last 4 digits of account number      6 3        2    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5651 Broadmoor                                               Contingent
                                                             Unliquidated
                                                             Disputed
Mission                       KS      66202
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: U.S. ANESTHESIA PARTNERS
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 55
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 56 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.162                                                                                                                                    $213.00
Synerprise Consulting Services, Inc                      Last 4 digits of account number      1 6        4    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2017
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5651 Broadmoor                                               Contingent
                                                             Unliquidated
                                                             Disputed
Mission                       KS      66202
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: PROPATH ASSOCIATES
Is the claim subject to offset?
     No
     Yes

 4.163                                                                                                                                    $187.00
Synerprise Consulting Services, Inc                      Last 4 digits of account number      6 4        7    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5651 Broadmoor                                               Contingent
                                                             Unliquidated
                                                             Disputed
Mission                       KS      66202
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: U.S. ANESTHESIA PARTNERS
Is the claim subject to offset?
     No
     Yes

 4.164                                                                                                                                    $554.15
Tea Olive LLC                                            Last 4 digits of account number       8    3    4    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 1931
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Burlingame                    CA      94011
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Celtic Bank/Indigo Mastercard
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 56
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 57 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.165                                                                                                                                     $0.00
Teresa Gutierrez                                         Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.166                                                                                                                                     $0.00
Texas Health                                             Last 4 digits of account number       1    6    7    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
500 E. Border St. #131
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76010
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

 4.167                                                                                                                                $13,903.81
The Carlton Co                                           Last 4 digits of account number       V    L    O    N
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2323 S. Voss #460
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77057
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 57
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 58 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.168                                                                                                                                      $0.00
Together Credit Union                                    Last 4 digits of account number      0 5        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
423 Lynch St                                                 Contingent
                                                             Unliquidated
                                                             Disputed
St. Louis                     MO      63118
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes

 4.169                                                                                                                                    $534.00
TXU/Texas Energy                                         Last 4 digits of account number      6 2        8    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2019
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 650700                                                Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75265
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utilities
Is the claim subject to offset?
     No
     Yes

 4.170                                                                                                                                      $0.00
Uber Berrum                                              Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 58
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 59 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.171                                                                                                                                     $0.00
US Anesthesia Partners                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 660267
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266-0267
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

 4.172                                                                                                                                     $0.00
Victor Perez                                             Last 4 digits of account number       3    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes

 4.173                                                                                                                                     $0.00
Wells Fargo Bank NA                                      Last 4 digits of account number      4 4 2           2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/06/2015
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1 Home Campus MAC X2303-01A                                  Contingent
                                                             Unliquidated
                                                             Disputed
Des Moines                    IA      50328
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 59
       Case 20-33047-hdh13 Doc 34 Filed 02/09/21                               Entered 02/09/21 13:59:51                    Page 60 of 64



Debtor 1       Pauline Coronado-Newton                                                     Case number (if known)       20-33047-hdh-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

 4.174                                                                                                                                     $0.00
Wells Fargo Dealer Services                              Last 4 digits of account number      7 0        3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2014
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1100 Corporate Center Drive                                  Contingent
                                                             Unliquidated
                                                             Disputed
Raleigh                       NC      27607
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes

 4.175                                                                                                                                     $0.00
Wells Fargo Dealer Services                              Last 4 digits of account number      3 2        1    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2013
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1100 Corporate Center Drive                                  Contingent
                                                             Unliquidated
                                                             Disputed
Raleigh                       NC      27607
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes

 4.176                                                                                                                                     $0.00
Yesrea Contreras                                         Last 4 digits of account number       5    8    7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Allen Vaught
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1910 Pacific Ave. Ste. 9150                                  Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for Judgement
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 60
     Case 20-33047-hdh13 Doc 34 Filed 02/09/21                              Entered 02/09/21 13:59:51                        Page 61 of 64



Debtor 1       Pauline Coronado-Newton                                                 Case number (if known)        20-33047-hdh-13

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +          $1,700.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.              $1,700.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.             $49,234.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $72,673.32


                  6j.   Total.   Add lines 6f through 6i.                                            6j.            $121,907.32




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 61
     Case 20-33047-hdh13 Doc 34 Filed 02/09/21                                                          Entered 02/09/21 13:59:51                                    Page 62 of 64


 Fill in this information to identify your case:
 Debtor 1                Pauline                                                     Coronado-Newton
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number             20-33047-hdh-13                                                                                                                  Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                         $64,617.43
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                              $64,617.43
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $89,144.91
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                          $1,700.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $121,907.32
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $212,752.23




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $5,658.31
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $5,071.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
     Case 20-33047-hdh13 Doc 34 Filed 02/09/21                                 Entered 02/09/21 13:59:51                  Page 63 of 64



Debtor 1      Pauline Coronado-Newton                                                      Case number (if known)     20-33047-hdh-13


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $6,136.74


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00


     9d. Student loans. (Copy line 6f.)                                                                         $49,234.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                     $49,234.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
    Case 20-33047-hdh13 Doc 34 Filed 02/09/21                             Entered 02/09/21 13:59:51                  Page 64 of 64


 Fill in this information to identify your case:
 Debtor 1           Pauline                                  Coronado-Newton
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        20-33047-hdh-13                                                                          Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Pauline Coronado-Newton                          X
        Pauline Coronado-Newton, Debtor 1                      Signature of Debtor 2

        Date 02/09/2021                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
